DETAILED ACTION
This is in response to the amendment filed on 07/28/2021. Claims 1-20 are pending in this Action. 

Remark
In response to the first Office Action, claims 1, 4-6, 10, 12, 14-15, and 19-20 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s Interview Summary is acknowledged and it is OK.
The Applicant’s amendments regarding 35 USC 112(a) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(a) rejections are withdrawn. 
The Applicant’s amendments regarding 35 USC 112(b) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(b) rejections are withdrawn. However, the new amendments to claims 4 and 15 raise a new 112 (b) issue. See below for details.

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. 
The applicant argues 
Claim 1 recites "during synchronizing of files in a first data set to a second data 
set, receiving, by a computing device, a set of events for a set of operators that were performed at the first data set" and "processing, by the computing device, the set of operators for the set of events according to the second set of rules on the second data set." Goldberg and Agrawal disclose detecting differences in data. In contrast, claim 1 receives a set of events for a set of operators that were performed at the first data set. 


The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Examiner respectfully disagrees with the applicant’s argument and reasoning that because “Goldberg and Agrawal disclose detecting differences in data,” hence they fail to disclose “receives a set of events for a set of operators that were performed at the first data set,” as required by claim 1 for the following reasons:
First, the claims do not exclude or deny the feature of “detecting differences in data.”

Thirdly, the specification of current invention does not explicitly define the term “event”. Thus, the Examiner construes the “set of events” as occurrences of changes or modifications in data based on broadest and reasonable interpretation of the specification in view of the specification. Moreover, the term “set” in mathematics could include the value of zero as it is common knowledge in the art. A “set of events” or “a set of operators” could include no event or operator.
Goldberg in at least para 45, 72, 117-122, and Fig. 7A-B discloses synchronizing data from a source device to destination device, receiving modifications (events) of data describing a set of operators (i.e. update, delete, rename, etc.) that were performed in the first client (i.e. source) device.
Also, Agrawal discloses during a synchronization receiving data modification in a primary node (i.e. source data set), wherein the modification of data occurs after replicating the point-in-time copy of the data to a secondary node (i.e. a destination data set) (See Agrawal: at least para 33-35 and Fig. 1). 
combination of Goldberg and Agarwal discloses the limitation of “during synchronizing of files in a first data set to a second data set, receive, by a computing device, a set of events for a set of operators that were performed at the first data set after replicating an image of the first data set to the second data set,” as recited in claim 1 and similarly in claims 14 and 20.
Based on above reasoning and explanation, the 35 USC 103 rejections of claims 1-20 are maintained.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


claims 4-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 15,
the amended claims now recite “wherein the delay results in the file not existing in the first data set.” However, the specification (e.g. para 48) describes that the file not being found/existed in the source system results in delays, not vice versa. The delay does not result in a file not existing or found. The delay is the result of the exception of a 
Regarding claims 5-7,
claims 5-7 dependent on the rejected claim 4 and fail to cure the deficiency of independent claims 5-7, and therefore rejected under the same reason as set forth in the rejections of claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al., US 2019/0205410 (Goldberg, hereafter) in view of Agrawal et al., US 2011/0082835 (Agrawal, hereafter).
Regarding claim 1,
Goldberg discloses a method comprising: 
(Note that the specification does not explicitly define the term “event”. The Examiner construes the events as occurrences of changes or 
See Goldberg: at least para 45, 72, 117-122, and Fig. 7A-B, synchronizing data from a source device to destination device, receiving modification (event) of data describing a set of operators (i.e. update, delete, rename, etc.) that were performed in the first client (i.e. source) device); 
analyzing, by the computing device, the set of events to determine if an exception to a first set of rules for performing a set of operators on the second  data set for the set of events occurs (See Goldberg: at least para 117-122 and 283-292, and Fig. 7A-8B, analyzing the modification and changes that occurred at a source device (e.g. a client device) and determining whether any violation (i.e. exception) in sequence of operations (i.e. first set rules) for performing operations at a destination (i.e. a sever or another client device) occurs); 
selecting, by the computing device, a second set of rules for the exception based on analyzing the set of events (See Goldberg: at least para 283-292, and Fig. 7A-8B, in order to resolve the violation/conflict, the sequence of operations is modified based on changes to the source/client data. The new sequence of operations corresponds to a second set of rules); and 
processing, by the computing device, the set of operators for the set of events according to the second set of rules on the second data set to synchronize data from the first data set to the second data set, the processing of the set of operators using the second set of rules and being different from processing of the set of operators using the first set of rules (See Goldberg: at least para 283-292, and Fig. 7A-8B, processing the modified sequence of operations that have different sequence of operators to synchronize the changes to the destination (e.g. server or another client)). 
Although, Goldberg discloses synchronizing of files in a source data set to a destination data set, receiving, by a computing device, modifications (i.e. a set of events) describing a set of operators that occurred at the source data set (e.g. a client device) (See Goldberg: at least para 45, 72, 117-122, and Fig. 7A-B). However, Goldberg doses not explicitly teach during synchronizing receiving a set of events after replicating an image of the first data set to the second data set.
On the other hand, Agrawal discloses during a synchronization receiving data modification in a primary node (i.e. source data set), wherein the modification of data occurs after replicating the point-in-time copy of the data to a secondary node (i.e. a destination data set) (See Agrawal: at least para 33-35 and Fig. 1). 
Goldberg and Agrawal are from the same field of endeavor of replication and synchronizing data. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Goldberg with Agrawal’s teaching in order to during synchronizing of files in a first data set to a second data set, receive, by a computing device, a set of events for a set of operators that were performed at the first data set after replicating an image of the first data set to the second data set with reasonable expectation of 
Regarding claim 2,
the combination of Goldberg and Agrawal discloses selecting the exception from a plurality of exceptions (See Goldberg: at least para 283-292 and 315-316). 
Regarding claim 3,
the combination of Goldberg and Agrawal discloses wherein each exception in the plurality of exceptions is associated with a different second set of rules (See Goldberg: at least para 283-292, 315-316).
Regarding claim 11,
the combination of Goldberg and Agrawal discloses the exception occurs when one or more operators are processed out of order for the set of events resulting in an error in processing the set of operators (See Goldberg: at least para 117-122 and 283-292, and Fig. 7A-8B). 
Regarding claim 12,
the combination of Goldberg and Agrawal discloses an order of metadata operators is not changed in the second set of rules, a data operator is not moved before a metadata operator, a data operator is moveable to after the metadata operator, and neighboring data operators can exchange order in the set of operators (See Goldberg: at least para 117-122 and 283-292, and Fig. 7A-8B. Note that the limitations of claim 12 are either negative limitations of are not positively recited in the claims due to user of terms like “moveable” or “can.” They are not required to be positively executed). 

Regarding claim 13,
the combination of Goldberg and Agrawal discloses wherein: a delete directory operator in the set of operators is processed out of order with a create file operator in the set of operators  (See Goldberg: at least para 117-122 and 283-292, and Fig. 7A-8B).
Regarding claims 14 and 18-19,
the scopes of the claims are substantially the same as claims 1 and 11-12, respectively, and are rejected on the same basis as set forth for the rejections of claims 1 and 11-12, respectively.
Regarding claim 20,
the scope of the claim  is substantially the same as claim 1, and is rejected on the same basis as set forth for the rejection of claim 1.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al., US 2019/0205410 in view of Agrawal et al., US 2011/0082835 and further in view of Daumling et al., US 2013/0167157 (Daumling, hereafter).
Regarding claim 4,
the exception occurs when one or more of the set of operators are processed for the set of events after a delay, wherein the delay results in the file not existed in the first data set when performing the set of operators. 
On the other hand, Daumling discloses occurring an exception causing a delay and wherein the exception causes by a file not being found and may be handled by delaying a time (See Daumling: at least para 32). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Goldberg and Agrawal with Daumling’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by identifying a file-not-found exception and resolving the issues. 
Regarding claim 15,
the scope of the claim  is substantially the same as claim 4, and is rejected on the same basis as set forth for the rejection of claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al., US 2019/0205410 in view of Agrawal et al., US 2011/0082835 further in view of Daumling et al., US 2013/0167157 and further in view of Shah et al., US 8,671,072 (Shah, hereafter).
the file is deleted, and an operator in the set of operators is processed to create the file in the second data set after the file in the first data set is deleted. 
On the other hand, Shah discloses implementing the operation of deleting of a file/directory in a source. The replication system sends a message to a destination. At the destination the operations might be received out of order a file/directory and an operation to create a file might be processed after the deletion operation (See Shah: at least col. 1, line 64 through col. 2, line 20). 
Goldberg and Shah are from the same field of endeavor of replication and synchronizing data. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Goldberg, Agrawal, and Daumling with Shah’s teaching in order to determin the file not being existed in the first data set is deleted, and an operator in the set of operators is processed to create the file in the second data set after the file in the first data set is deleted with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the synchronizing by identifying inconsistency in order of operations received at the destination and resolving the inconsistency. 

Claims 8-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al., US 2019/0205410 in view of Agrawal et al., US 2011/0082835 and further in view of Fukatani et al., US 2015/0358408 (Fukatani, hereafter).
Regarding claim 8,
the exception occurs when an operator in the set of operators is for a rename of a first directory to a second directory that results in not synchronizing a file in the first data set to the second data set.
On the other hand, Fukatani discloses that renaming a directory may cause the path to directory to differ from previous path (and cause a synchronization exception/conflict). A synchronization file splitting program is launched to resolve the issue (See Fukatani: at least para 114, 116, and 123). 
Goldberg and Fukatani are from the same field of endeavor of replication and synchronizing data. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Goldberg and Agrawal with Fukatani’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the synchronizing by identifying exception or inconsistency occur due to directory renaming and resolving the inconsistency through synchronization file splitting program. 

Regarding claim 9,
the combination of Goldberg, Agrawal, Fukatani discloses wherein processing the set of operators according to the second set of rules comprises: splitting a rename directory operator in the set of events into a first sync directory operator that synchronizes files in the first directory and a second sync directory operator that synchronizes files in the second directory (See Fukatani: at least Fig. 12-13 and 123-136). 
Regarding claim 10,
the combination of Goldberg, Agrawal, Fukatani discloses the first sync directory operator synchronizes all files in the first directory from the first data set to the second data set, and the second sync directory operator synchronizes all files in the second directory from the first data set to the second data set (See Fukatani: at least Fig. 12-13 and 123-136).
Regarding claims 16-17,
the scopes of the claims are substantially the same as claims 8-9, respectively, and are rejected on the same basis as set forth for the rejections of claims 8-9, respectively.

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        09/14/2021